COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-070-CV
BETTY
JEAN REAMES                                                          APPELLANT
 
                                                   V.
 
DOUGLAS
MACK REAMES                                                       APPELLEE
 
 
                                               ----------
             FROM THE 393RD
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On July 27, 2007, we notified appellant that her brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  August 16, 2007
 




[1]See Tex. R. App. P. 47.4.